

116 HR 4768 IH: Home Visiting to Reduce Maternal Mortality and Morbidity Act
U.S. House of Representatives
2019-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4768IN THE HOUSE OF REPRESENTATIVESOctober 21, 2019Mr. Danny K. Davis of Illinois (for himself, Mr. Neal, Mr. Doggett, Mr. Blumenauer, Ms. Castor of Florida, Ms. Judy Chu of California, Ms. DeGette, Mr. Evans, Mr. Higgins of New York, Mr. Horsford, Mr. Kildee, Mr. Larson of Connecticut, Mr. Lewis, Ms. Moore, Mr. Pascrell, Ms. Sánchez, Ms. Sewell of Alabama, and Mr. Suozzi) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend section 511 of the Social Security Act to reduce maternal mortality by continuing to
			 invest in evidence-based home visiting models that are addressing the
			 social determinants of maternal health and morbidity.
	
 1.Short titleThis Act may be cited as the Home Visiting to Reduce Maternal Mortality and Morbidity Act. 2.Increase in tribal set-aside percentage (a)In generalSection 511(j)(2)(A) of the Social Security Act (42 U.S.C. 711(j)(2)(A)) is amended by striking 3 and inserting 6.
 (b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2020. 3.Increase in fundingSection 511(j)(1) of the Social Security Act (42 U.S.C. 711(j)(1)) is amended—
 (1)by striking and at the end of subparagraph (G); and (2)by striking subparagraph (H) and inserting the following:
				
 (H)$400,000,000 for each of fiscal years 2017 through 2020; (I)$600,000,000 for fiscal year 2021; and
 (J)$800,000,000 for fiscal year 2022.. 4.Use of additional fundsSection 511(c) of the Social Security Act (42 U.S.C. 711(c)) is amended by adding at the end the following:
			
				(6)Use of certain funds To provide additional resources To address high rates of maternal mortality
			 and morbidity, support unmet needs identified by the needs assessment, or
			 increase allocations to States and territories based on relative
 population or povertyThe Secretary shall ensure that any amounts exceeding $400,000,000 that are used for grants under this subsection for a fiscal year are used to—
 (A)provide additional funding priority to States, tribes, and territories to address high rates of maternal mortality and morbidity documented in needs assessments conducted under subsection (b) or performed under other Federal programs;
 (B)address unmet needs identified by a needs assessment conducted under subsection (b); or (C)increase the amounts allocated under this section to States and to Puerto Rico, Guam, the Virgin Islands, the Northern Mariana Islands, and American Samoa, based on the proportion of children who have not attained 5 years of age and are living in poverty..
		